Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards performing noise suppression processing on a difference image between the first image and the composite image, adding a noise-suppressed difference image to the composite image, the noise-suppressed difference image being generated by performing the noise suppression processing on the difference image, extract a texture of the second image, or adding a first texture image to the composite image into which the noise-suppressed difference image is incorporated by adding the first texture image representing the extracted texture.  Furthermore, adding a limitation directed towards near-infrared basic features is disclosed in SOGA (US Pub. No.: 2008-0239091) and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-9 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-9, a processor configured to execute is considered to read on Fig. 42 processor 10001 ([0222]).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 10, 13, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOGA (US Pub. No.: 2008-0239091) in view of KOBAYASHI (US Pub. No.: 2016-0292838)

As per Claim 1 SOGA discloses An image generation device comprising (Figs. 1-2 [Abstract]): 

at least one memory storing a set of instructions (Fig. 1 rams 30, 31, processor 20, CPU 24 – signal processors and further processes firmware [0028] [0034-0036]): and at least one processor configured to execute the set of instructions to (Fig. 1 rams 30, 31, processor 20, CPU 24 – signal processors and further processes firmware [0028] [0034-0036]): 
generate, from a first image in a first wavelength band and a second image in a second wavelength band different from the first wavelength band, a composite image containing a first frequency component  (Figs. 1-2 visible wavelength and infrared rays – as combined image data – at a given frequency [0026-0027 [0036] [0046])
SOGA does not disclose but KOBAYASHI discloses a first frequency component based on the first image and a second frequency component based on the second image (Figs. 1, 7-10 composite synthesis first image of group have at least a low-frequency component – second image group second image high-frequency component [0008-0011] [0016-0020]): and output the composite image (Figs. 1 display unit 21 [0062]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first frequency component based on the first image and a second frequency component based on the second image: and output the composite image as taught by KOBAYASHI into the system of SOGA because of the benefit taught by KOBAYASHI to disclose additional image compositing techniques and the processing of different frequency components to improve image quality especially at the boundaries whereby SOGA is directed towards image compositing and processing at different wavelength bands and would benefit from additional features and processes that would improve the quality of the composite image. 



As per Claim 4 SOGA discloses The image generation device according to Claim 1, wherein the at least one processor is further configured to execute the set of instructions to (See said analysis for Claim 1): 
separate a structure component from the second image (Figs. 1-2 separate structured components [Abstract] [0012] [0020] plurality of first / second image [0048] [0046]); 
 and generate the composite image containing the first frequency component and a second frequency component based on the structure component of the second image (Figs. 1, 7-10 composite synthesis first image of group have at least a low-frequency component – second image group second image high-frequency component [0008-0011] [0016-0020] – texture component of high-frequency second [0056]) (The motivation that applied in Claim 1 applies equally to Claim 4).


As per Claim 6 SOGA discloses The image generation device according to claim 1, wherein the at least one processor is further configured to execute the set of instructions to (See said analysis for Claim 1): 
separate a structure component from the first image (Figs. 1-2 separate structured components [Abstract] [0012] [0020] plurality of first / second image [0048] [0046]); structure component of the first image (Figs. 1-2 separate structured components [Abstract] [0012] [0020] plurality of first / second image [0048] [0046])
SOGA does not disclose but KOBAYASHI discloses and generate the composite image containing the first frequency component and the second frequency component, the first frequency component being based on the structure component (Figs. 1, 7-10 composite synthesis first image of group have at least a low-frequency component – second image group second image high-frequency component [0008-0011] [0016-0020] – texture component of  (The motivation that applied in Claim 1 applies equally to Claim 6).


As per Claim 7 SOGA discloses The image generation device according to claim 1, wherein 
light in the first wavelength band includes visible light, and light in the second wavelength band includes far-infrared light (Figs. 1-2 visible wavelength and infrared rays – as combined image data – at a given frequency [0026-0027 [0036] far distance mode for infrared [0043] [0046]).


As per Claim 10 SOGA discloses An image generation method comprising (Figs. 1-2 [Abstract]): 
generating, from a first image in a first wavelength band and a second image in a second wavelength band different from the first wavelength band, a composite image containing a first frequency component (See said analysis for Claim 1)
SOGA does not disclose but KOBAYASHI discloses a composite image containing a first frequency component based on the first image and a second frequency component based on the second image (See said analysis for Claim 1); and outputting the composite image (See said analysis for Claim 1).


As per Claim 13 SOGA discloses The image generation method according to claim 10, comprising: 
separating a structure component from the second image (See said analysis for Claim 4); 
SOGA does not disclose but KOBAYASHI discloses and generating the composite image containing the first frequency component and a second frequency component based on the structure component of the second image (See said analysis for Claim 4).

As per Claim 15 SOGA discloses The image generation method according to claim 10, comprising: 
separating a structure component from the first image (Figs. 1-2 generate separate structured components [Abstract] [0012] [0020] plurality of first / second image [0048] [0046]); structure component of the first image (Figs. 1-2 separate structured components [Abstract] [0012] [0020] plurality of first / second image [0048] [0046])
SOGA does not disclose but KOBAYASHI discloses and generating the composite image containing the first frequency component and the second frequency component, the first frequency component being based on the structure component (See said analysis for Claim 6).

As per Claim 16 SOGA discloses The image generation method according to claim 10, wherein 
light in the first wavelength band includes visible light, and light in the second wavelength band includes far-infrared light (Figs. 1-2 visible wavelength and infrared rays – as combined image data – at a given frequency [0026-0027 [0036] far distance mode for infrared [0043] [0046]).


As per Claim 18 SOGA discloses A non-transitory computer readable storage medium storing a program causing a computer to execute (Figs. 1-2 - Examiner respectfully asserts that while the preamble of Claim 18 contains "A non-transitory computer readable storage medium storing a program causing a computer to execute", the limitation is given no patentable weight because a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Therefore Claim 18 is unpatentable for the reasons specified in the rejection contained herein): 
generation processing of generating, from a first image in a first wavelength band and a second image in a second wavelength band different from the first wavelength band, a composite image containing a first frequency component (See said analysis for Claim 1)
SOGA does not disclose but KOBAYASHI discloses a composite image containing a first frequency component based on the first image and a second frequency component based on the second image; and output processing of outputting the composite image (See said analysis for Claim 1).



Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOGA (US Pub. No.: 2008-0239091) in view of KOBAYASHI (US Pub. No.: 2016-0292838), as applied in Claims 1, 4, 6-7, 10, 13, 15-16, 18, and further in view of SENZAKI et al. (US. Pub. No.: 2015-0086126) 


As per Claim 5 SOGA discloses The image generation device according to claim 4, wherein the at least one processor is further configured to execute the set of instructions to (See said analysis for Claims 1): 
SOGA does not disclose but KOBAYASHI discloses generate the composite image from component based on the second image (Figs. 1, 7-10 composite synthesis first image of group have at least a low-frequency component – second image group second image high-frequency component [0008-0011] [0016-0020]) (The motivation that applied in Claim 1 applies equally to Claim 5)
SOGA and KOBAYASHI does not disclose but SENZAKI discloses separate a texture component from the image (Figs. 1-4 separation unit 101 [0121]); a texture image is incorporated by adding, the texture image representing the separated texture component (Figs. 1-4, 22 separation unit 101 and add synthesis the component form the image [0017] [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include separate a texture component from the image; a texture image is incorporated by adding, the texture image representing the separated texture component as taught by SENZAKI into the system of SOGA and KOBAYASHI because of the benefit taught by SENZAKI to disclose incorporating texture components in the image processing steps and noise reduction techniques whereby the quality of images from SOGA and KOBAYASHI would at least improve with additional noise reduction features.


As per Claim 14 SOGA discloses The image generation method according to claim 13, comprising: 
SOGA does not disclose but KOBAYASHI discloses generating the composite image from component based on the second image (See said analysis for Claim 5)
SOGA and KOBAYASHI does not disclose but SENZAKI discloses separating a texture component from the image (See said analysis for Claim 5); a texture image is incorporated by adding, the texture image representing the separated texture component (See said analysis for Claim 5).


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOGA (US Pub. No.: 2008-0239091) in view of KOBAYASHI (US Pub. No.: 2016-0292838), as applied in Claims 1, 4, 6-7, 10, 13, 15-16, 18, and further in view of HOGASTEN et al. (US. Pub. No.: 2014-0240512). 

As per Claim 8 SOGA discloses The image generation device according to claim 1, wherein 
SOGA and KOBAYASHI do not disclose but HOGASTEN discloses the first frequency component is a component of the composite image in a spatial frequency band, and the second frequency component is a component of the composite image in a spatial frequency band including a spatial frequency higher in comparison with the spatial frequency band of the first frequency component (Fig. 35 combined composite image 5100 – high spatial frequency content 5106 has higher second of in comparison to the first components – visible versus lower infrared  [0437] [0514]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first frequency component is a component of the composite image in a spatial frequency band, and the second frequency component is a component of the composite image in a spatial frequency band including a spatial frequency higher in comparison with the spatial frequency band of the first frequency component as taught by HOGASTEN into the system of SOGA and KOBAYASHI because of the benefit taught by HOGASTEN to disclose 


As per Claim 17 SOGA discloses The image generation method according to claim 10, wherein 
SOGA and KOBAYASHI do not disclose but HOGASTEN discloses the first frequency component is a component of the composite image in a spatial frequency band, and the second frequency component is a component of the composite image in a spatial frequency band including a spatial frequency higher in comparison with the spatial frequency band of the first frequency component (See said analysis for Claim 8).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOGA (US Pub. No.: 2008-0239091) in view of KOBAYASHI (US Pub. No.: 2016-0292838), as applied in Claims 1, 4, 6-7, 10, 13, 15-16, 18, and further in view of TANAKA et al. (US. Pub. No.: 2014-0340515). 


As per Claim 9 SOGA discloses An image generation system including the image generation device according to claim 1, the system comprising (Figs. 1-2 camera [Abstract]): 
a first image acquisition device capturing the first image (Figs. 1-2 camera 10 [Abstract]); 
SOGA does not disclose but KOBAYASHI discloses and a display device (Figs. 1 display unit 21 [0062]), wherein the at least one processor is further configured to execute the set of instructions (Fig. 1 processing unit [0047] [0061-0063]) display the composite image on the display device (Figs. 1 display unit 21 output the composite [0062] - Figs. 1, 7-10 composite synthesis first image of group have at least a low-frequency component – second image group second image high-frequency component [0008-0011] [0016-0020]) (The motivation that applied in Claim 1 applies equally to Claim 9)
SOGA and KOBAYASHI do not disclose but TANAKA discloses a second image acquisition device capturing the second image (Fig. 1 [0070]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second image acquisition device capturing the second image as taught by TANAKA into the system of SOGA and KOBAYASHI because of the benefit taught by TANAKA to disclose two imaging devices as compared to the one in said systems whereby image capturing / processing may be simplified when more than one camera is available.

Allowable Subject Matter
Claims 2-3, 11-12, 19-20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2-3, 11-12, 19-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance:



As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image generation device according to claim 1 wherein the at least one processor is further configured to execute the set of instructions to: perform noise suppression processing on a difference image between the first image and the composite image; and add a noise-suppressed difference image to the composite image, the noise-suppressed difference image being generated by performing the noise suppression processing on the difference image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image generation device according to claim 2, wherein the at least one processor is further configured to execute the set of instructions to: extract a texture of the second image; and  add a first texture image to the composite image into which the noise-suppressed difference image is incorporated by adding, the first texture image representing the extracted texture" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image generation method according to claim 10, further comprising: performing noise suppression processing on a difference image between the first image and the composite image; and adding a noise-suppressed difference image to the composite image, the noise-suppressed difference image being generated by performing the noise suppression processing on the difference image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The image generation method according to claim 11, further comprising: extracting a texture of the second image; and adding a first texture image to the composite image into which the noise-suppressed difference image is incorporated by adding, the first texture image representing the extracted texture" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The storage medium according to claim 18, the program further causing a computer to execute: noise suppression processing of performing noise suppression processing on a difference image between the first image and the composite image; and first addition processing of adding a noise-suppressed difference image to the composite image, the noise-suppressed difference image being generated by performing the noise suppression processing on the difference image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The storage medium according to claim 19, the program further causing a computer to execute: separation processing of extracting a texture of the second image; and second addition processing of adding a first texture image to the composite image into which the noise-suppressed difference image is incorporated by adding, the first texture image representing the extracted texture" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 2-3, 11-12, 19-20 the closest prior art of record SOGA (US Pub. No.: 2008-0239091), alone or in a reasonable combination with additional prior art, does not teach perform noise suppression processing on a difference image between the first image and the composite image, adding a noise-suppressed difference image to the composite image, the noise-suppressed difference image being generated by performing the noise suppression processing on the difference image, extract a texture of the second image, or adding a first texture image to the composite image into which the noise-suppressed difference image 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481